Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 1 of 19 PageID #:
                                     1174
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 2 of 19 PageID #:
                                     1175
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 3 of 19 PageID #:
                                     1176
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 4 of 19 PageID #:
                                     1177
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 5 of 19 PageID #:
                                     1178
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 6 of 19 PageID #:
                                     1179
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 7 of 19 PageID #:
                                     1180
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 8 of 19 PageID #:
                                     1181
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 9 of 19 PageID #:
                                     1182
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 10 of 19 PageID #:
                                     1183
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 11 of 19 PageID #:
                                     1184
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 12 of 19 PageID #:
                                     1185
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 13 of 19 PageID #:
                                     1186
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 14 of 19 PageID #:
                                     1187
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 15 of 19 PageID #:
                                     1188
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 16 of 19 PageID #:
                                     1189
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 17 of 19 PageID #:
                                     1190
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 18 of 19 PageID #:
                                     1191
Case 1:17-cv-00052-IMK-MJA Document 114-22 Filed 07/08/19 Page 19 of 19 PageID #:
                                     1192
